Citation Nr: 1139299	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  03-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches and blackouts.

2.  Entitlement to service connection for headaches and blackouts.

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2002 and May 2011 rating decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge in a March 2005 Travel Board Hearing.  A transcript of that hearing is of record.

This case was previously remanded in June 2005 and June 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for headaches and blackouts, and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for headaches and blackouts in an August 1996 rating decision.  The Veteran was notified of that decision in September 1996.

2.  In the absence of a timely perfected appeal, the August 1996 rating decision is final.

3.  The evidence submitted since the August 1996 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches and blackouts.  


CONCLUSION OF LAW

The August 1996 rating decision denying entitlement to service connection for headaches and blackouts is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the fact that the Board is reopening the claim of entitlement to service connection for headaches and blackouts, it is not necessary to review at this time whether VA has fully complied with the VCAA or other standards pertaining to new and material evidence claims.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

At the time of the August 1996 rating decision, which denied entitlement to service connection for a chronic headache condition with blackouts, the evidence of record consisted of service treatment records, treatment records from the Danville Regional Medical Center and medical evidence from Dr. C.N. dated between July 1995 and June 1996.  In its rating decision, the RO denied entitlement to service connection due to the fact that there was no record of a chronic headache condition with blackouts subject to service connection.  The Veteran was notified of the denial, and he did not perfect a timely appeal to the decision.  Hence, the August 1996 rating decision is final.  38 U.S.C.A. § 7105.

Pertinent to the request to reopen his claim for entitlement to service connection for headaches and blackouts, the claims file now contains VA neurology treatment notes dated in November 2001 and February 2002 which note the Veteran's complaints of a history of blackouts and a diagnosis of psychomotor epilepsy and partial epilepsy with impairment of consciousness.

Additionally, the claims file contains a September 2004 letter from private physician.   Therein, Dr. M.K. stated that he had once treated the Veteran for blackouts, that the appellant stated that he had had such blackouts since 1971, and that he additionally experienced regular headaches.  Also added to the claims files is his March 2005 Travel Board Hearing testimony during which the Veteran testified that he experienced headaches and blackouts since service.  

The appellant is competent to state that he has a history of headaches and blackouts.  Based on a comprehensive review of the record, the Board finds that the evidence added since the August 1996 rating decision regarding the Veteran's service connection claims is new and material.  The August 1996 decision was based in part on the insufficiency of evidence showing a chronic disorder.  The Veteran's VA medical center treatment notes, private treatment notes and testimony are new in that they have not been previously submitted.  The Board also finds that this evidence is material because it speaks to the element found to be missing in the August 1996 decision, namely that there may be a demonstration of a present disorder which has existed since service.  

Accordingly, the Veteran's claim is reopened.  


ORDER

The claim of entitlement to service connection for headaches and blackouts is reopened.  


REMAND

In prior remands the Board remanded the issue, in part, because the Veteran's claim of entitlement to service connection for sleep apnea was inextricably intertwined with the issue of entitlement to a disorder manifested by headaches and blackouts.

Since the Board's June 2009 remand, the RO issued a May 27, 2011, rating decision denying entitlement to service connection for sleep apnea.  On the same day, the RO issued a statement of the case on the issue of whether new and material evidence had been received to reopen the claim for service connection for headaches and blackouts.  

The claims file contains a July 5, 2011 statement from the Veteran's attorney and an attached VA-9 Substantive Appeal form.  In the July 5, 2011 correspondence, the Veteran, through his attorney, appealed the issue noted in the May 27, 2011 statement of the case.

A July 2011 RO development worksheet, however, concluded that the Veteran submitted an notice of disagreement for obstructive sleep apnea as denied in a May 27, 2011 rating decision.  This conclusion is not unreasonable given the fact that an appeal to the denial of entitlement to service connection for headaches and blackouts had already been perfected and there was no need to again submit a notice of disagreement. 

Given this fact, a statement of the case must be issued pertaining to the issue of entitlement to service connection for sleep apnea.  Manlicon v. West, 12Vet. App. 238 (1999).  Should the Veteran chose to appeal the issue to the Board, he is hereby notified that he has either 60 days from the date that the agency of original jurisdiction mails a statement of the case to or one year of the date of mailing of the notification of the rating decision denying sleep apnea to appeal, whichever is later.  38 CFR § 20.302(b).  If the Veteran fails to file a timely substantive appeal the issue of entitlement to service connection for sleep apnea cannot be adjudicated by the Board.

The issues of entitlement to service connection for blackouts and headaches and sleep apnea are inextricably intertwined because the Veteran has submitted evidence to suggest that his blackouts and headaches are related to or a result of sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, appellate consideration of the issue of entitlement to service connection for blackouts and headaches must be deferred until development and adjudication regarding the Veteran's sleep apnea claim is complete.  

Finally, in the July 2011 correspondence, the Veteran requested a Travel Board Hearing.  Such a hearing must therefore be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must issue a statement of the case on the issue of entitlement to service connection for sleep apnea.  The Veteran is advised that after receiving a statement of the case he must submit a timely substantive appeal in order to perfect his right to appellate review by the Board on the issue of entitlement to service connection for sleep apnea. 

2.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After completion of the foregoing, the RO must schedule the Veteran for a Travel Board Hearing before a Veterans Law Judge.  All correspondence pertaining to this matter should be associated with the claims folder.

4.  Before conducting any readjudication in this matter the AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statements of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


